Fourth Court of Appeals
                                          San Antonio, Texas
                                                JUDGMENT
                                              No. 04-13-00701-CR

                                                Jessica PINEDA,
                                                    Appellant

                                                         v.

                                             The STATE of Texas,
                                                   Appellee

                     From the 216th Judicial District Court, Kendall County, Texas
                                        Trial Court No. 5449
                            Honorable N. Keith Williams, Judge Presiding 1

      BEFORE CHIEF JUSTICE STONE, JUSTICE BARNARD, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the judgment of the trial court is
REVERSED and the cause is REMANDED for further proceedings consistent with this opinion.

         SIGNED August 13, 2014.


                                                           _____________________________
                                                           Luz Elena D. Chapa, Justice




1
  The Honorable N. Keith Williams, presiding judge of the 216th Judicial District Court, Kendall County, Texas,
presided over Pineda’s plea of guilty and placed her on deferred adjudication. The Honorable Stephen B. Ables, sitting
by assignment, heard and denied Pineda’s motion to suppress.